DETAILED ACTION
This is the initial Office action for application SN 17/189,144 having an effective date of 01 March 2021 and a provisional priority date of 22 April 2016.  A preliminary amendment was filed on 23 March 2021 canceling Claim 1 and adding NEW Claims 2-21.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 17 recites the broad recitation “wherein the tissue is an eye, skin, a surface of a ligament”, and the claim also recites “preferably a recently operated ligament, a vagina, a joint, a gastrointestinal tract, a nasal duct, a tracheal dust, or a stomach” which is the narrower statement of the range/limitation. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,933,166. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to a lubricating fluid comprising the same bottle-brush polymer comprising a polymeric backbone with polymeric pendant chains with capping blocks bearing amine groups attached to both ends of said backbone, and a linear polymer which is hyaluronic acid or a pharmaceutically acceptable salt thereof, and a surface bearing the bottlebrush polymer and linear polymer, which is indistinguishable over the claimed methods and synthetic synovial fluid compositions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Putnam et al (US 10,344,243).
Putnam et al [“Putnam”] discloses methods of lubrication for biological tissue, especially joint and cartilage surfaces, and to methods of treating osteoarthritis, using high molecular weight hydrophilic polymer brushes, which mimic the structure and activity of lubricin. 
Putnam discloses a lubricating fluid comprising a graft brush copolymer having a backbone with a molecular weight in the range of 50 to 2000kDa, brushes (pendant chains) with molecular weight in the range of 1 to 20 kDa and one or more functionalizable terminal groups.  The graft brush copolymer has a polyacrylic acid backbone and brush segments such as a polysaccharide that mimics lubricin and has overall molecular weight and size of the graft brush approaching that of lubricin [0043].  
Similarly to lubricin and hyaluronic acid, the brush copolymers can work synergistically with hyaluronic acid to provide enhanced lubrication and wear protection in the joint [0037]-[0038].  Putnam discloses pharmaceutical compositions comprising said brush copolymers, together with other acceptable additives, carriers, and the like are disclosed, for use in imparting a suitable level of lubricity to a biological tissue such as joints and cartilage in treating .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hustad et al (US 2016/0251508) disclose compositions comprising block copolymers and an additive polymer wherein the additive polymer comprises a bottle brush polymer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    
EMcAvoy
December 2, 2021